—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jones, J.), rendered September 13, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s claims that the court erred in determining that he knowingly and voluntarily waived his Miranda rights prior to making inculpatory statements. It is well settled that questions of credibility are primarily for the hearing court, and its determination is entitled to great deference on appeal unless it is clearly erroneous or unsupported by the record (see, People v Prochilo, 41 NY2d 759; People v Rivera, 186 AD2d 692; People v Bailey, 179 AD2d 662). Considering the “totality of the circumstances” (People v Ellis, 222 AD2d 519; People v Schof, 136 AD2d 578), there is no basis for disturbing the hearing court’s determination.
*494Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was neither illegal nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review, relate to matters dehors the record, or are without merit. Ritter, J. P., Sullivan, Krausman and Luciano, JJ., concur.